Citation Nr: 0842398	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Buerger's disease 
of the bilateral hands, claimed as a result of Agent Orange 
exposure.

2.  Entitlement to service connection for Buerger's disease 
of the bilateral feet, claimed as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1967 and received an honorable discharge.  The 
veteran also served on active duty from February 1967 to 
August 1969, for which he was discharged for conditions other 
than honorable.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for Buerger's Disease of the bilateral 
hands and feet, claimed as a result of Agent Orange exposure.

The veteran testified at a local RO hearing in November 2005.  
He also testified before the undersigned Veterans' Law Judge 
during a March 2006 Travel Board hearing.  Transcripts from 
both hearings are of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates Buerger's disease of 
the bilateral hands is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates Buerger's disease of 
the bilateral feet is not a result of any established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Buerger's disease of the bilateral hands was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  Buerger's disease of the bilateral feet was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2004 and July 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, the service treatment records of 
record do not provide any signs, symptoms, or diagnoses of 
Buerger's disease.  Although the current treatment records 
clearly provide a diagnosis of Buerger's disease, there is no 
evidence which indicates that the present disease is 
etiologically related to the veteran's active service.  The 
Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

Service treatment records indicate that the veteran served on 
active duty in Vietnam during both his period of honorable 
service, and during the period where he received an other 
than honorable separation from service.  Service treatment 
records contain no signs, symptoms, or diagnoses of Buerger's 
disease.  The June 1969 separation examination report 
indicates that the veteran had normal upper and lower 
extremities as well as normal feet.  The veteran stated on 
his June 1969 Report of Medical History (RMH) that he had no 
foot trouble, cramps in his legs, or lameness.  Both the 
separation physical examination  and Report of Medical 
History were conducted at the conclusion of the other than 
honorable period of service.

Private treatment records from February 1987 show that the 
veteran received a diagnosis of mild to moderate occlusive 
arterial disease in both ankle arteries.  An X-ray of the 
left foot revealed a metallic foreign body in the soft 
tissues, distal and medial portion of the big toe.  A private 
hospital summary from March 1987 states that the veteran had 
a diagnosis of Buerger's disease-thromboangiitis obliterans, 
and gangrene, dry, of the left great toe.

Private medical correspondence from A.D.A., M.D., dated in 
January 1996, indicates that the veteran had dry dark lesions 
at the tips of his right second toe and the right second and 
third fingers.  Dr. A. opined that the veteran most likely 
had Buerger's disease.  Additional private treatment records 
show that the veteran had toes amputated in March 1996, 
May 1996, and February 1999.  In February 2002 and March 2002 
the veteran had fingers amputated.

The veteran stated in December 2004 that he had lost three-
and-a-half toes and one finger.  He said that he had served 
in Vietnam and was losing his limbs like the foliage was 
killed in Vietnam.

During a hearing before a Decision Review Officer (DRO) at 
the RO in November 2005, the veteran stated that he did not 
think that he had Buerger's Disease.  However, he did not 
have any medical evidence that would suggest that he had 
something other than Buerger's disease.  He said that he 
first experienced deadness in his feet and his hands going to 
sleep about eight years after he left active duty.  The first 
time he sought treatment was in 1986 or 1987.  He said that 
no doctor had ever told him that Agent Orange could cause 
Buerger's disease.  He believed that either Agent Orange or 
his time in Vietnam caused his condition.

The veteran testified before the undersigned Veterans Law 
Judge in March 2006 that he had been diagnosed with Buerger's 
disease.  He said it was an Asian disease.  He said that one 
doctor told him that the disease could possibly be related to 
Agent Orange.  He reiterated that he was first diagnosed with 
Buerger's disease in 1987.  He said he did not have any 
complications with his feet or hands while he was in the 
service, and he first sought treatment about 10 or 11 years 
after he left active duty.  He stated that while in Vietnam, 
he could smell the herbicides.

Analysis

The veteran essentially contends that he has Buerger's 
disease as a result of herbicide exposure while he was on 
active duty in Vietnam.  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).  According to 
the service records, the veteran served in Vietnam in 1967 
and 1968, and therefore exposure to herbicides is conceded.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(6).  The presumption requires 
exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, as Buerger's disease is not on the list for which 
the Secretary has determined that service connection is 
warranted, by law the veteran's Buerger's disease cannot be 
presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).

The Board has also considered whether service connection for 
Buerger's disease could be established on a direct basis.  
Unfortunately, the service treatment records are completely 
negative for any signs, symptoms, or treatment of Buerger's 
disease.  The first symptoms of Buerger's disease in the 
medical treatment records appear in 1987-nearly 20 years 
after the veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Additionally, none of the competent medical evidence of 
record provides any indication that the veteran's currently 
diagnosed Buerger's disease is in any way related to his 
active service.  Without medical evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The only evidence of record that provides a link between the 
veteran's currently diagnosed Buerger's disease and his 
active service comes from him personally.  However, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the veteran's statements and finds them to be 
competent evidence regarding the symptoms he is able to 
personally observe.  However, while the veteran may sincerely 
believe he has Buerger's disease as a result of service in 
Vietnam and exposure to herbicides, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for Buerger's Disease of 
the bilateral hands is denied.

Entitlement to service connection for Buerger's Disease of 
the bilateral feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


